Citation Nr: 1404421	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for an ovary disability. 

3.  Entitlement to service connection for mitral valve prolapse (MVP) and a heart murmur. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to May 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for right hip arthritis, an ovary condition, and MVP with a heart murmur. 

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is included in the Veteran's virtual claims file.  

The issue of entitlement to service connection for MVP and a heart murmur is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic right hip disability. 

2.  The Veteran does not have a chronic disability of the ovaries. 






CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  A chronic ovary disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a chronic disability of the right hip and ovaries as the conditions were first diagnosed during active duty service.  The Veteran testified during the June 2013 hearing that she was diagnosed with right hip bursitis and arthritis by an off-base physician in 1991 following treatment for hip locking and pain.  She also testified that ovarian fibroids were identified by a physician in 2004.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

After review of the evidence, the Board finds that the Veteran does not have current disabilities of the right hip and ovaries.  Although service records document some treatment and findings related to the claimed disabilities, the weight of the evidence establishes that the Veteran's in-service conditions resolved and she does not currently have chronic right hip or ovarian disorders. 

Service records document treatment and findings related to the claimed hip and ovary disabilities, but indicate that the conditions were acute and resolved.  In June 1999, the Veteran was treated for complaints of right hip discomfort by a private physician.  A right hip X-ray was normal, but the doctor diagnosed probable subtronchanteric bursitis of the right hip and the Veteran was referred for a physical therapy consultation.  The June 1999 physical therapist noted that the Veteran's right hip pain was probably an injury secondary to overuse due to basketball.  The Veteran's symptoms continued through July 1999, but in August, she reported that the hip pain had resolved.  In December 2000, the Veteran returned to the private physician complaining of sore hips after significant physical activity such as playing basketball.  Probable transient tendonitis secondary to athletic activity was identified, and a second course of physical therapy was discussed.  X-rays performed in October 2001 were again negative and a November 2001 MRI of the hips did not show any abnormality.  An orthopedic referral was suggested in October 2001, but the record does not indicate any follow-up.  Regarding the Veteran's ovaries, cysts of both ovaries were identified during an April 2004 laparoscopic appendectomy.  The operation report does not state that any treatment was required for the cysts, and a pelvic ultrasound performed in December 2007 did not show any cysts, fibroids, or similar findings related to the ovaries.  The February 2009 retirement physical was also negative for hip or ovarian abnormalities.  

The service records therefore show some diagnoses related to the right hip and ovaries, but later objective testing was negative for continuing abnormalities. The Veteran's right hip issues were also characterized as transient and related to athletic use in June 1999 and December 2000.  Additionally, the in-service findings, dated years before receipt of the Veteran's July 2009 service connection claims, cannot serve to establish the presence of current disabilities as the claimed conditions must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323   (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).

There is also no competent post-service medical evidence establishing current right hip and ovarian disabilities.  Clinical records from the Tampa VA Medical Center (VAMC) are negative for complaints or treatment related to the hips or ovaries, and a January 2010 new patient examination at the VA women's health clinic did not note any complaints or abnormalities pertaining to the ovaries.  The Veteran testified in June 2013 that she had not received any substantive post-service treatment for the claimed conditions; she performed stretching exercises for her right hip and was treated for anemia due to heavy menses.  A VA examination was conducted in in September 2009, and there was no objective evidence of disabilities of the right hip or ovaries.  The Veteran reported experiencing intermittent right hip and left lower quadrant pain, but the right hip demonstrated full range of motion and a normal X-ray.  The VA examiner also noted that a full pelvic examination performed in in February 2009 was normal.  The examiner concluded that there were no objective findings of a right hip disability or cysts/fibroids of the ovaries. 

As noted above, the Veteran has reported experiencing pain in her right hip and pelvic area and provided testimony regarding these symptoms during the June 2013 hearing before the Board.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran is competent to report the presence of hip and pelvic pain; however, the Board also finds that her lay statements are outweighed by the objective medical evidence of record.  Treatment records are entirely negative for complaints or treatment for the claimed conditions and the September 2009 VA examination did not indicate any objective evidence of a hip or ovarian disability.  While service records document some findings related to the Veteran's claimed conditions, they also indicate that the findings were acute and resolved before the Veteran's discharge in May 2009.  

Thus, the weight of the evidence is against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection for disabilities of the right hip and ovaries and the claims are denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the August 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The claims file currently contains records of VA treatment from the Tampa VAMC dating through May 2010.  The Board finds that an additional records request is not necessary with respect to the right hip and ovarian claims as the Veteran testified in June 2013 that she was not receiving treatment specific to these conditions.  Although the Veteran also reported receiving treatment with a private orthopedist during a January 2010 examination at the Tampa VAMC, she later clarified at the June 2013 hearing that she had no private records pertaining to her claimed right hip or ovarian disabilities.  Additionally, she was provided a proper VA examination in September 2009 in response to her claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a right hip disability is denied. 

Entitlement to service connection for an ovary disability is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to service connection for MVP and a heart murmur.  Service records document consistent diagnoses of MVP and a heart murmur dating from April 1988.  While findings during service cannot serve to establish a current disability, the Board notes that MVP was noted in the service records as recently as December 2008, less than a year before the Veteran's claim was received.  The September 2009 VA examiner found that the Veteran did not manifest MVP or a heart murmur, but no comment was offered regarding the multiple in-service findings of the cardiac condition.  Upon remand, the Veteran should be provided a VA cardiology examination to include a medical opinion addressing the contents of the Veteran's service records. 

The Veteran also testified in June 2013 that she has continued to receive treatment and medication for MVP at the Tampa VAMC.  The Veteran's most recent records from the VAMC must be obtained and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records of treatment from the Tampa VAMC for the period beginning May 2010.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file. 

2.  Schedule the Veteran for a VA cardiology examination to determine the nature and etiology of any current MVP and/or heart murmur.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any current cardiac disabilities, making specific findings regarding whether the Veteran manifests MVP and/or a heart murmur. 

b)  With respect to all diagnosed cardiac conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service, to include the consistent findings of MVP and a heart murmur dating from April 1988.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  The examiner must specifically address the contents of the Veteran's service treatment records pertaining to MVP and a heart murmur.

3.  Readjudicate the claim on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran and her representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


